Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 10/18/2021 is acknowledged. The traversal is on the ground(s) that the prior art fails teach the component B which is an aqueous solution, emulsion or suspension. This is not found persuasive because the examiner respectfully submits that one or more of the additives are present in the mortar component and/or the water and the additives may be dissolved, suspended or blended in a suitable carrier(claim 10 and [0011]). Thus, the pocket containing additive with water read on the claimed component B. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE29809981(submitted by applicant on 09/11/2019) alone or further in view of WO2015007684 (US20160152522 is cited for the convenience).
 Regarding claims 1-5 and 11, DE29809981 discloses a ready-to-use multi-component mortar system (in a mixing bag comprising a component A which is solid and comprises dry mortar composition ([0007]) and a component B which is an aqueous solution (claims 1, 10 and [0011] and [0027]). The component B comprising one or more of the additives are present in the mortar component and/or the water and the additives may be dissolved, suspended or blended in a suitable carrier (claim 10 and [0011]). Any form of mortar or adhesive on a mineral basis which requires mixing with water is used ([0027]). The mixing bag is a flexible bag (the kneadable by hand [0009]) comprising at least two separate sealed chambers which are isolated from each other by a removable or frangible seal (a valve or a membrane: [0012] and [0014]) and the components A and B of the multi-component mortar system are separately situated in the separate sealed chambers of the mixing bag without contact to each other (claim 1

In the alterative, US20160152522 discloses a multicomponent composition comprising: A) a binder component (A) comprising at least one epoxy resin such as an emulsion composed of about 62 wt % of an epoxy resin mixture of diglycidyl ether of bisphenol A/F and 38 wt % of water ([0111]), B) a hardener component (B) comprising at least one amine compound as an amine hardener, and C) a solid component (C) comprising a hydraulic inorganic binder, wherein the hydraulic inorganic binder is a ternary binder comprised of high-alumina cement, calcium sulfate, and optionally Portland cement, and wherein the solid component (C) comprises 2 to 30 wt % of high-alumina cement, 1 to 16 wt % of calcium sulfate, and 0 to 20 wt % of Portland cement.
But it is silent that the solid component A comprising the components such as sand , calcium aluminate cement or accelerator et al as applicant set forth in the claims.
US20160152522 discloses that component (C) is a solid component and is preferably pulverulent. The solid component (C) comprises a hydraulic inorganic binder. Hydraulic inorganic binders are inorganic or mineral binders which can be hardened with water even underwater ([0071]). US20160152522 discloses that one or more high-
US20160152522 discloses that the solid component (C) preferably comprises at least one filler, preferably sand and more particularly silica sand. Fillers are chemically inert, solid, particulate materials and are available in various forms, sizes, and as different materials, ranging from fine sand particles to large rough stones. Examples of suitable fillers are sand, gravel, comminuted stones, slag, calcined flints, clay, pumice, pearlite, vermiculite, aluminum oxide, calcium carbonate, fibers, more particularly polymer fibers, and amorphous silica (fumed silica). The filler preferably comprises sand, more particularly silica sand, since in this way the workability of the composition can be set advantageously and a planar surface can be ensured. The particle size of the fillers is preferably relatively small, i.e., less than 5 mm. The fillers may have for example a particle size in the range from 0.05 mm to 2.5 mm, with particular preference being given to sand, especially silica sand. For example, the use of sand with a particle size in the range from 0.05 to 0.3 mm, 0.1 to 0.6 mm, 0.3 to 0.9 mm, 0.7 mm to 1.2 mm, and 1.5 to 2.2 mm, or of a mixture thereof, is associated with advantages. The particle size may be determined with the aid of sieve analysis ([0080-0081]).
US20160152522 discloses that the hardener component (B) are additives customarily used within this field, such as accelerators which accelerate the reaction between amino groups and epoxide groups, examples being acids or compounds that 
US20160152522 discloses that the epoxy resin component as an emulsion composed of about 62 wt % of an epoxy resin mixture of diglycidyl ether of bisphenol A/F and 38 wt % of water ([0111]).
US20160152522 discloses that the polymeric is an ethylene-vinyl acetate copolymer which may optionally comprise one or more further comonomers. The polymeric binder which is may be present in the solid component (C) and/or in an additional component. Optionally, however, the solid polymeric binder may also be present in the binder component (A) or in the hardener component (B)([0087-0088]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use, cement, sand , calcium aluminate cement, organic amine in the solid component A chamber of DE’981, motivated by the fact that DE’981 discloses that any mortar can be used and US20160152522 discloses compositions of this kind have multivarious advantages, such as, for example, better workability of the fresh mortar, better adhesion of the fresh mortar and solid mortar to the substrate, better water retention capacity, enhanced freeze/deicing salt resistance, and, depending on the epoxide component used, better elasticity of the solid mortar([0031]).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

US20160152522 discloses that the epoxy resin ([0023-0048]) component as an emulsion composed of about 62 wt % of an epoxy resin mixture of diglycidyl ether of bisphenol A/F and 38 wt % of water ([0111]). The surface tension is expected since it has been held that same composition has same properties. US20160152522 discloses that the polymeric is an ethylene-vinyl acetate copolymer which may optionally comprise one or more further comonomers. The polymeric binder which is may be present in the solid component (C) and/or in an additional component. Optionally, however, the solid polymeric binder may also be present in the binder component (A) or in the hardener component (B)([0087-0088]).
Thus, it would have been obvious to one of ordinary skill in the art to use claimed emulsion in DE’981 additive chamber, motivated by the fact that US20160152522 discloses that even small amounts of epoxy resin and amine hardener, of less than 2 wt %, for example, it is possible to obtain products having very good properties, in respect, for example, of compressive strength, adhesive strength, shrinkage, and surface moisture. Achieved in particular is a very high compressive strength, which is otherwise achievable only with relatively large amounts of epoxy resin and amine hardener. Also evident are an effective adhesion and a very low shrinkage. Furthermore, sufficient workability is obtained ([0021]).
Claims 1, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over combined  teaching  of DE29809981(submitted by applicant on 09/11/2019) and .
Regarding claims 1, 7 and 9, combined teaching of DE29809981 and US20160152522 discloses a kit set forth above comprising epoxy binder.
But it is silent about the aqueous solution chamber comprising the component set forth in claims 7 and 9.
US20140343194 discloses a stabilized aqueous suspension comprising: at least one hydraulic binder comprising aluminous cement (calcium aluminate) and at least one blocking agent comprising a phosphorus-containing compound (phosphate) said suspension comprising from 0.1% to 20% by weight of phosphorus-containing compound relative to the aluminous cement and/or calcium sulfoaluminous cement total weight (claim 1 and [0090]). 
US20140343194 discloses that the aqueous suspension of the invention may be associated with organic binders so as to form binding compositions ([0124]). Preferably, this binding composition may comprise, by weight relative to the (i) and (ii) component total weight: from 10 to 90% of an aqueous suspension, from 10 to 90% of an organic binder ([0028-0029]).
Thus, it would have been obvious to one of ordinary skill in the art to use calcium aluminate and phosphate in the additive chamber taught by the combined teaching of DE’981 and US20160152522, motivated by the fact that US20140343194 discloses that binding compositions including the aqueous suspension in combination with organic binders are stable at room temperature and at high temperature(abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.